Citation Nr: 0903289	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for claimed lumbar 
strain.  

2.  Entitlement to service connection for claimed left knee 
injury residuals.  

3.  Entitlement to service connection for claimed right knee 
injury residuals.  

4.  Entitlement to service connection for claimed left ankle 
injury residuals.  

5.  Entitlement to service connection for claimed right ankle 
injury residuals.  

6.  Entitlement to service connection for claimed left wrist 
injury residuals.  

7.  Entitlement to service connection for claimed allergic 
rhinitis.

8.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected extrinsic asthma.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from March 2003 to 
September 2005.  

The instant claims come before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the RO 
in Cleveland, Ohio.  Jurisdiction over the case was then 
transferred to the RO in Boston, Massachusetts.  

In January 2006, the RO granted service connection for 
extrinsic asthma with an evaluation of 10 percent assigned, 
effective on September 16, 2005.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  

The claims of service connection for a low back disorder and 
for conditions involving the knees and ankles are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran of any further 
action required on his part.  


FINDINGS OF FACT

1.  The service-connected extrinsic asthma is shown to be 
productive of a disability picture that more nearly 
approximates that of impaired pulmonary function that 
includes an FEV-1 of 70 percent of predicted and requires the 
daily inhalational and oral bronchodilator therapy.  

2.  The currently demonstrated chronic left wrist sprain is 
shown as likely as not to be due to an injury that the 
veteran sustained during period of active service.  

3.  The currently demonstrated allergic rhinitis is shown as 
likely as not to have had its clinical onset during the 
veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected extrinsic asthma have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7,  4.71a including Diagnostic Codes 6602 (2008).  


2.  By extending the benefit of the doubt to the veteran, his 
disability manifested allergic rhinitis is due to disease or 
injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6 (c)(3), 3.159, 3.303 
(2008).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested a chronic left wrist sprain is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6 (c)(3), 3.159, 
3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To the extent the action taken hereinbelow is favorable to 
the veteran, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


Extrinsic Asthma

The veteran is shown to have been discharged from active 
service due to extrinsic asthma.  

The first VA examination conducted in September 2005 shows 
that he related a history of developing environmental 
allergies and asthma around December 2004, apparently while 
serving in Afghanistan.  A nasal endoscopy showed marked 
polypoid mucosa over the middle turbinates.  The diagnoses 
included those of allergic rhinitis and septal deviation.  
The VA examiner opined that the allergic rhinitis had the 
onset of symptoms in service.  

A VA general medical examination in September 2005 showed 
findings of some scattered wheezes.  A chest X-ray study 
showed no acute lung changes.  

When examined by VA in February 2008, the veteran related a 
history of worsening respiratory symptoms while serving in 
Afghanistan.  Reportedly, he had been diagnosed in service 
with extrinsic asthma and allergic rhinitis and had episodes 
of bronchitis requiring antibiotics during service when he 
also used prednisone for wheezing.  

The pulmonary function testing in January 2005 revealed 
findings of a FVC that was 70 percent of predicted and a FEV-
1 that was 70 percent of predicted.  Following the use of 
Albuterol, there was an 11 percent increase.  Spirometry 
testing done in February 2008 revealed FVC that was 84 
percent of predicted and a mildly reduced FEV-1 of 76 
percent.  The examiner commented that the findings were 
consistent with asthma that was poorly controlled.  

The veteran reported using medications that included Foradil, 
bid; Albuterol, prn; and Flovent, one puff in the morning.  
The impression reported at that time was that of persistent 
asthma with frequent wheezing and awakenings.  

Given the current record, the Board finds that the service-
connected disability picture is productive of a level of 
respiratory impairment that more closely resembles the 
criteria for a 30 percent rating manifested by findings that 
include a FEV-1 of 70 percent and the use of daily 
inhalational or oral bronchodilator therapy.  

Accordingly, an increased, initial rating of 30 percent for 
the service-connected extrinsic asthma is for application in 
this case for the period of this appeal..  



Allergic Rhinitis

As noted, the veteran reports experiencing increased upper 
respiratory symptoms during active duty in Afghanistan.  

The VA examination in September 2005 revealed nasal finding 
of allergic rhinitis that the examiner identified as having 
its onset in service.  

On this record, the Board finds that the diagnosed allergic 
rhinitis as likely as not is reflective of a disease process 
that had its clinical onset in service.  In resolving all 
reasonable doubt in favor of the veteran, service connection 
for allergic rhinitis is warranted.  


Chronic Left Wrist Sprain

The initial VA examination in September 2005 recorded the 
veteran's history of sustaining a left wrist injury while on 
active duty.  His left wrist was described as being weak in 
terms of grasping and causing discomfort when twisting the 
steering wheel.  

On examination, the veteran had some discomfort over the 
ulnar border of the left hand and wrist when he palmar flexed 
to 60 degrees.  The examiner noted a slight prominence of the 
left ulnar styloid and slight tenderness immediately distal 
to the ulnar styloid in the region of the lateral ligaments.  
An X-ray study of the left wrist was negative.  The pertinent 
diagnosis was that of chronic left wrist sprain.  

Given the current record, the Board finds the evidence to be 
in relative equipoise in showing that the currently diagnosed 
chronic left wrist sprain as likely as not is due an injury 
that the veteran sustained during his active service.  In 
resolving all reasonable doubt in the veteran's favor, 
service connection for the chronic left wrist sprain is 
warranted.  



ORDER

An increased, initial rating of 30 percent for the service-
connected extrinsic asthma is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

Service connection for chronic left wrist sprain is granted.  

Service connection for allergic rhinitis is granted.  


REMAND

As part of a VA Form 21-4138, dated by the veteran in 
December 2007, he claimed that he was receiving current 
treatment, for "all health issues" from VA.  A review of 
the claims file notes that no records are on file.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The veteran also indicated being currently treated for his 
back and knees at Harnois Chiropractic.  These records are 
not of record.  These cited private medical records may 
contain information critical to the matters at hand, and 38 
C.F.R. § 3.159(c) (2008) mandates that VA assist in obtaining 
such records.  

The remaining issues are REMANDED to the RO for the following 
action:

1.  The RO should also attempt to obtain 
all available VA treatment records 
reflective of treatment afforded the 
veteran by VA.  If, after making 
reasonable efforts, the RO cannot locate 
any such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain these government records would 
be futile.  

The RO must then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  The RO should take appropriate steps 
to obtain copies of any medical records 
reflective of treatment afforded the 
veteran at Harnois Chiropractic.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  

Ultimately, if the requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e) (2008), that fact 
should be noted in the veteran's claims 
file, and the appellant and his 
representative so notified in writing.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any of the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.  

4.  Thereafter, the RO, following its 
conducting any additional development of 
the evidence seen as appropriate, should 
readjudicate these issues in light of all 
the evidence on file.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  


 Department of Veterans Affairs


